Citation Nr: 1716760	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO. 16-35 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Whether reconsideration of the claim of entitlement to service connection for tremors of the right hand, claimed as Parkinson's disease is warranted. 

2. Whether reconsideration of the claim of entailment to service connection for coronary arterial stenosis, claimed as ischemic heart disease is warranted.

3. Entitlement to service connection for tremors of the right hand, claimed as Parkinson's disease.

4. Entitlement to service connection for coronary arterial stenosis, claimed as ischemic heart disease.

5. Entitlement to Special Monthly Compensation (SMC) based on the need for aid and attendance/housebound status.



REPRESENTATION

Appellant represented by: Robin E. Hood, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from April 1948 to September 1953 and from July 1958 to August 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2016 rating decision of the RO in Des Moines, Iowa, on behalf of the RO in St. Petersburg, Florida.

In December 2016, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge sitting at the RO and accepted such hearing in lieu of an in-person hearing before a Member of the Board. See 38 C.F.R. § 20.700(e) (2016). A transcript of the hearing is associated with the claims file.

The Veteran submitted additional medical evidence directly to the Board. A recent amendment to governing law (38 U.S.C.A. § 7105) stipulates that, with respect to claims for which a substantive appeal is filed on or after the date that is 180 days after the Aug. 6, 2012, date of the enactment of the amendment, i.e., February 2, 2013, such evidence shall be subject to initial review by the Board unless the claimant or the claimant's representative, as the case may be, requests in writing that the agency of original jurisdiction initially review such evidence. As the current appeal was perfected by a substantive appeal received on July 2016, the Board will consider this evidence in the first instance.

The matter of entitlement to SMC is addressed in the REMAND below and is therein REMANDED to the Department of Veterans Affairs Regional Office. VA will notify the Veteran if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In a January 2014 rating decision, the RO denied service connection for tremors of the right hand and for a heart disorder. 

2. Subsequent to the January 2014 rating decision, relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim were obtained. 

3. The Veteran served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 

4. The Veteran has Parkinson's disease which became manifest to a degree of 10 percent or more after service. 

5. The Veteran has ischemic heart disease which became manifest to a degree of 10 percent or more after service.



CONCLUSIONS OF LAW

1. The criteria for reconsideration of the claim of entitlement to service connection for tremors of the right hand have been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.159 (2016).

2. The criteria for reconsideration of the claim of entitlement to service connection for ischemic heart disease have been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.159 (2016).

3. Parkinson's disease is presumed to have been incurred in wartime service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4. Ischemic heart disease is presumed to have been incurred in wartime service. 38 U.S.C.A. §§  1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reconsideration of Previously Denied Claims

In a January 2014 rating decision, the RO denied claims of entitlement to service connection for tremors of the right hand and for a heart disorder. Although notified of his right to appeal the decision, the Veteran did not appeal it. However, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. 38 C.F.R. § 3.156(c).

Here, the Veteran has submitted official service department records relevant to these claims, which existed but had not been associated with the claims file at the time of the January 2014 decision. Accordingly, reconsideration of these claims is warranted. 

Service Connection Claims

The Veteran is seeking service connection for tremors of the right hand on the basis that they are caused by Parkinson's disease, and that it was caused by exposure to herbicide agents during service. He is seeking service connection for a heart disorder on the basis that it was caused by herbicide exposure during service.

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Pertinent to assertions in this appeal, VA has established a presumption of exposure to herbicide agents applicable to veterans who served in the Republic of Vietnam during the Vietnam War, and a presumption of service connection applicable to veterans who are either presumed to have been exposed to herbicide agents, or who are shown to have been actually exposed to herbicide agents during service. 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

The diseases presumed to be associated with exposure to herbicide agents include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) and Parkinson's disease. If a veteran was exposed to an herbicide agent during active military, naval, or air service, such diseases shall be service-connected if the requirements of § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e). 

The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease. 38 C.F.R. § 3.309(e), NOTE 2.

The herbicide-presumptive diseases shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 CFR 3.307 (a)(6)(ii).

In order for heart disease to have become manifest to a degree of 10 percent, there must be documented heart disease resulting in a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required. See 38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).

The Board finds that a diagnosis of a disorder consistent with paralysis agitans, which includes Parkinson's disease, is sufficient in itself to constitute manifestation to a degree of 10 percent or more. The baseline evaluation for such a disability is 30 percent. See 38 C.F.R. § 4.124a, Diagnostic Code 8004. 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

A determination as to the application of the herbicide-presumptive provisions turns on service in Vietnam during the requisite period. The Veteran testified that he was a flight engineer on an aircraft stationed primarily at Dover Air Force Base. He stated that he made several flights which terminated in Vietnam during the war, the first of which was in October 1967. He testified. The Veteran submitted a picture of the aircraft which reportedly was taken in Vietnam. 

At the hearing, the Veteran submitted a copy of a partially pre-printed form titled: Flight Engineer Flight Evaluation. The form is dated April 24, 1968. The form is signed by the Veteran as the examinee. The form indicates that the test flight was aboard a C-124-C. In the box labeled "Route" is hand-written "Dover-Travis-Hickam-Vietnam." 

The RO was unable to officially confirm any Vietnam service for this Veteran based on attempts made through the service department and official sources. However, a July 2015 request for a VA examination reflects that the RO was prepared to concede service in Vietnam. The examiner was instructed "Service incountry Vietnam is confirmed and herbicide exposure is conceded." In the February 2016 rating decision, the RO apparently reversed itself stating the "evidence does not provide the link showing Vietnam service."

The Board notes that there is no evidence directly contradictory to the Veteran's assertions. He has provided credible testimony that presents an account which is certainly plausible, and which is supported, and not contradicted, by evidence in the service records. Based on the totality of the evidence, the Board finds that the evidence in favor of service in Vietnam has attained equipoise with the evidence against. Accordingly, and with resolution of all reasonable doubt in favor of the claim, the Board finds that Vietnam service is substantiated. 

There is no assertion that either claimed disorder was directly incurred in service or that cardiovascular-renal disease became manifest to a degree of 10 percent or more, or was noted directly in, service. Service treatment records do not reflect any notation or diagnosis of a heart disorder or a disorder consistent with Parkinson's disease. There is also no assertion of secondary service connection incurrence or aggravation. 

The next question is whether either Parkinson's disease or ischemic heart disease became manifest to a degree of 10 percent or more after service. 

As noted above, a diagnosis of Parkinson's disease is sufficient in itself to constitute manifestation to a degree of 10 percent or more. See 38 C.F.R. § 4.124a, Diagnostic Code 8004. 

A January 2016 VA Parkinson's Examination confirms the diagnosis of Parkinson's disease, noted to have occurred in 2012. Accordingly, the Board concludes that Parkinson's disease is presumed to have resulted from exposure to herbicide agents in Vietnam, and that such presumption is not rebutted. 

The Board acknowledges that the VA examiner actually offered a negative etiology opinion on Parkinson's disease. However, with reference to the RO's instructions to the examiner set out above, which were supportive of herbicide exposure, the stated reason for the negative opinion was that "The condition has to manifest to a degree of 10% or more within a year after the last date on which the veteran was exposed to AO during active military service." This is a misstatement of the criteria for the presumption. As set out above, the manifestation to a degree of 10 percent or more can occur any time after service with the noted exception of chloracne, acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy. 

Turning to the claimed heart disorder, after a review of all of the evidence, the Board finds that, although there is a current diagnosis consistent with ischemic heart disease, there is a conflict in the evidence as to whether it has become manifest to a degree of 10 percent or more. 

The January 2016 VA examiner diagnosed atherosclerotic cardiovascular disease and found that this diagnosis meets the definition of ischemic heart disease. The examiner also diagnosed supraventricular arrhythmia of unknown etiology. The Board notes that the examiner also provided a negative nexus opinion based on the same misinterpretation of the criteria reported with the Parkinson's examination. 

The VA examiner conducted an interview-based Metabolic Equivalent of Task (METs) test noting that an exercise-based test was medically contraindicated due to the effects of Parkinson's. According to the examiner, the Veteran denied experiencing symptoms attributable to a cardiac condition with any level of physical activity. The examiner found that none of the rating criteria were met and there was no impact of the condition on employment. 

However, confusingly, when asked "WHAT IS THE ESTIMATED METs LEVEL DUE SOLELY TO THE CARDIAC CONDITION(S) LISTED ABOVE? (IF THIS IS DIFFERENT THAN METs REPORTED ABOVE BECAUSE OF CO-MORBID CONDITIONS, PROVIDE METs LEVEL AND RATIONALE BELOW)" the examiner indicated "(1-3 METs) This METs level has been found to be consistent with activities such as eating, dressing, taking a shower, slow walking (2 mph) for 1-2 blocks." 

Based on the context of the examiner's discussion, it appears the examiner intended that the Veteran's METs level due to all conditions was 1-3 METs, as this is consistent with his statement that exercise-based METs testing could not be conducted due to the effects of Parkinson's. However, this is not what was reported. The examiner attributed the level of METs consistent with the 100 percent rating solely to the cardiac conditions listed in the diagnosis section, i.e., atherosclerotic cardiovascular disease and supraventricular arrhythmia. 

The Board acknowledges that the Veteran's supraventricular arrhythmia is of sufficient severity to warrant a rating of 10 percent or more under Diagnostic Code 7010 on the basis of constant atrial fibrillation. However, this diagnosis does not qualify as ischemic heart disease. The examiner's statement that the etiology of this condition is unknown is not sufficient to establish it as a symptom associated with his atherosclerotic cardiovascular disease. 

While the Board could certainly remand this issue for further clarification of the examiner's intent, the Board finds this is not necessary in order to grant the claim. For purposes of the determination of service connection, the Board will interpret any ambiguity in the evidence in favor of the claim. The RO may seek clarification when establishing the initial rating. 

In sum, the Board concludes that service connection for Parkinson's disease and ischemic heart disease is warranted. 

Duties to Notify and Assist

As the Board is granting the claims for service connection, they are substantiated, and there are no further VCAA duties. Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).




ORDER

Reconsideration of the claim of entitlement to service connection for tremors of the right hand is granted. 

Reconsideration of the claim of entitlement to service connection for ischemic heart disease is granted. 

Service connection for Parkinson's disease is granted. 

Service connection for ischemic heart disease is granted.


REMAND

The Board has granted service connection for Parkinson's disease and ischemic heart disease. Upon implementation of the Board's decision, the RO will assign initial disability ratings for these disabilities. As this action will alter the evidentiary basis for the SMC claim, in order to afford the Veteran his right to one review on appeal of all questions subject to decision by the VA Secretary, the Board will defer adjudication of this matter pending implementation of the Board's decision with respect to the service connection claims by the agency of original jurisdiction. 

Accordingly, the case is REMANDED for the following action:

After implementing the Board's decision to allow service connection for Parkinson's disease and ischemic heart disease, readjudicate the remanded SMC claim. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response. The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


